Citation Nr: 1732680	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  14-38 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to a higher initial disability rating for Hashimoto's thyroiditis in excess of 10 percent from November 5, 2011.


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel










INTRODUCTION

The Veteran served on active duty from June 2007 to November 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  



FINDINGS OF FACT

1.  The Veteran's symptoms of mental disturbance, mental sluggishness and fatigue are contemplated by other service connected disabilities.  

2.  Prior to February 12, 2016, the Veteran's thyroid disability symptoms not associated with other service connected disability only included constipation. 

3.  Since February 12, 2016, the Veteran's thyroid disability has been productive of muscular weakness and weight gain.  

4.  The Veteran's thyroid disability has not been shown to be productive of cardiovascular involvement or bradycardia.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent prior to February 12, 2016 for Hashimoto's thyroiditis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.119, Diagnostic Code 7903 (2016).


2.  Effective from February 12, 2016, the criteria for an initial disability rating of 60 percent for Hashimoto's thyroiditis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.119, Diagnostic Code 7903 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the appeal for a higher initial rating for Hashimoto's thyroiditis, because it is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for Hashimoto's thyroiditis, no additional notice is required.  Under these circumstances, because the claim was granted, there are no further notice requirements under the law with regard to this issue.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans' Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a Notice of Disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has obtained the Veteran's service treatment records, VA and private treatment records, and VA examinations to assist with the claim.  The Veteran was provided with VA examinations of the Hashimoto's thyroiditis in October 2011 (service separation) and September 2013.  The VA examiners reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the Hashimoto's thyroiditis.  As the VA examination reports were written after an interview with the Veteran and contain specific findings regarding the extent of the Hashimoto's thyroiditis at the times of the examinations, the examinations are adequate for VA purposes.  The Veteran has also submitted private treatment records and a letter from a private physician from May 2017.  The Board finds that the October 2011 and September 2013 VA examinations, when considered alongside the subsequently submitted private treatment records and May 2017 private physician letter, are adequate to assist determining the severity of the service-connected Hashimoto's thyroiditis, and that no further examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, there is no duty to provide an additional examination or medical opinion regarding the appeal for a higher initial rating for Hashimoto's thyroiditis, and no further evidentiary development is indicated.  


Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2016).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  

Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board has reviewed all the evidence in the Veteran's electronic file, to include on Virtual VA and VBMS, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Initial Rating for Hashimoto's Thyroiditis

Service connection for Hashimoto's thyroiditis was granted in a November 2011 rating decision (the rating decision on appeal) that assigned a 10 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 7903 (2016).

Under the Diagnostic Code 7903 for evaluating hypothyroidism, a 10 percent rating is warranted for hypothyroidism involving fatigability, or; continuous medication required for control.  A 30 percent rating is warranted for hypothyroidism involving fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted for hypothyroidism involving muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted for hypothyroidism involving cold intolerance, muscle weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119 (2016).

Despite the conjunctive "and" being used under this code (Diagnostic Code 7903), it is not required that all listed symptoms at the 30 percent level be demonstrated in order to substantiate a rating at that level.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Rather, the Board must determine whether a particular rating is more nearly approximated than the lower rating in accordance with 38 C.F.R. § 4.7.

The Board finds that, for the initial rating period prior to February 2016, a rating in excess of 10 percent for the Veteran's Hashimoto's thyroiditis is not indicated.  However, a 60 percent rating after that date is warranted.  

The record includes a May 2017 private (medical) physician letter that reflects the Veteran has symptoms of "cold sensitivity, mental sluggishness or brain fog (which is not depression), constipation, constant fatigue, muscle weakness, weight issues, and sleep apnea (respiratory issues)" and has had these symptoms since the private physician started treatment in August 2016.   

August 2012 private treatment records reflect symptoms of constipation and nausea.  March 2013 VA treatment records reflect the Veteran taking medication for the thyroid condition.  A July 2013 VA examination report reflects continuous medication, mental sluggishness, and weight gain.  A July 2013 statement of support from the Veteran's spouse reflects that the Veteran had put on weight in the last year, had sleep problems, and was constipated about twice a month.  September 2013 VA treatment records reflect occasional constipation.  July 2014 VA treatment records reflect the Veteran was fatigued, had gained 28 pounds in the last 
10 months, and experienced constipation.  June 2015 VA treatment records reflect complaints of weakness and sleepiness.  November 2015 VA treatment records reflect fatigue, weight gain, constipation, and continuous used of medication for the thyroid condition.  

At 2015 and 2016 VA mental health examinations, the Veteran's depressed mood, anxiety, flattened affect, disturbance of motivation and mood, her sleep problems, as well as her difficulty in understanding complex commands were attributed to her service connected psychiatric illness.  

A February 2016 statement from the Veteran's spouse reflects that the Veteran has continued to gain weight (over 134 pounds since 2012), and has symptoms of constipation, sleep apnea, muscle aches, joint pains, cold intolerance, muscle weakness, and low libido.

A September 2016 VA gynecological examination report reflects symptoms of constipation and weight gain.  

Here, because the Veteran's symptoms of mental sluggishness and disturbance as well as fatigability have been contemplated by her service connected psychiatric disability rating (evaluated as 30 percent disabling from November 2011; 50 percent disabling from August 2012; and 100 percent disabling from March 2015) they may not be considered in a rating for a different service connected disability.  38 C.F.R. § 4.14.  In view of this, the record does not show her impairment from the thyroid disability would more nearly approximate a rating in excess of 10 percent prior to February 2016, since only 1 symptom of the criteria for an increased 30 percent rating that may be attributed to the thyroid disability is present prior to that time.  Likewise, the evidence prior to this date does not show muscular weakness, cold intolerance, cardiovascular weakness, or bradycardia as to conclude the disability picture more nearly approximates the criteria for a 60 percent or a 100 percent rating.  However, with the receipt of the statement from the Veteran's spouse, dated February 12, 2016, the record shows that the Veteran's thyroid disability symptoms have come to include muscle weakness and weight gain.  This is corroborated by the August 2016 statement from the Veteran's private physician.  As such, at that point, two of the three criteria for a 60 percent rating are shown.  Thus, it may be concluded the disability picture more nearly approximates a 60 percent rating at that time.  Since cardiovascular involvement and bradycardia are still not shown, it is not reasonable to conclude the criteria for a 100 percent rating have been demonstrated.  

For the foregoing reasons, the Board finds that the criteria for a rating in excess of 10 percent prior to February 2016 have not been met, but effective from that date, the criteria for a 60 percent rating are shown.  


ORDER

A disability rating in excess of 10 percent prior to February 12, 2016 for Hashimoto's thyroiditis, is denied. 

Subject to the law and regulations governing the payment of monetary benefits, effective from February 12, 2016, a 60 percent rating for Hashimoto's thyroiditis is granted. 




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


